               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

COMMONWEALTH OF                           :   CIVIL ACTION NO. 1:12-CV-1567
PENNSYLVANIA, PENNSYLVANIA                :
GAME COMMISSION,                          :   (Chief Judge Conner)
                                          :
                   Plaintiff              :
                                          :
            v.                            :
                                          :
THOMAS E. PROCTOR HEIRS                   :
TRUST and MARGARET PROCTOR                :
TRUST,                                    :
                                          :
                   Defendants             :

                                     ORDER

      AND NOW, this 18th day of December, 2019, upon consideration of the cross-

motions (Docs. 94, 123) for partial summary judgment filed by defendants Thomas

E. Proctor Heirs Trust and Margaret O.F. Proctor Trust (collectively, “Proctor

Trusts”) and plaintiff Commonwealth of Pennsylvania, Pennsylvania Game

Commission (“Game Commission”), and Chief Magistrate Judge Susan E. Schwab’s

report (Doc. 155) and recommendations, and for the reasons stated in the

accompanying memorandum, it is hereby ORDERED that:

      1.    Judge Schwab’s report (Doc. 155) is ADOPTED to the extent set forth
            in the accompanying memorandum.

      2.    The Game Commission’s motion (Doc. 123) for partial summary
            judgment is GRANTED.

      3.    The Proctor Trusts’ motion (Doc. 94) for partial summary judgment is
            DENIED.

      4.    Entry of judgment in accordance with paragraph 2 is DEFERRED
            pending resolution of the remaining claims sub judice.
5.   The Proctor Trusts’ motion (Doc. 136) to strike declaration of J.C.
     Wilkinson, III, is GRANTED in part and DENIED in part as more fully
     set forth in Judge Schwab’s report (Doc. 155) and our accompanying
     memorandum.

6.   A telephonic status conference call is scheduled for 11:00 a.m. on
     Wednesday, January 8, 2020. Counsel for plaintiff shall initiate the
     call to Chambers at (717) 221-3945. At the time the call is placed, all
     parties shall be on the line and prepared to discuss the status of the
     remaining claims in this case in light of the accompanying
     memorandum and this order.



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania
